DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 2 & 12 – 14, the cancellation of claim 3, and the addition of claims 15 – 16. Claims 7 – 8 were previously cancelled. Claims 1 – 2, 4 – 6, & 9 – 15 are examined herein.
	Applicant’s amended claim 1 starts on a page containing other commentary. Please be aware the claims should commence on a separate sheet of the amendment document. See MPEP 714.II.A.(C) and 37 C.F.R. 1.121(c)(1).

Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new method claim 16 does not require the curing agent is selected from a group consisting of an amine, an amide, a phenalkamine, and a phenalkamide, as required by product claim 1. Therefore, the method as claimed in claim 16 may produce a different product than the product of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The use of the terms “EPON”, “ARALDITE,” “DER,” “ERL,” “OXIRON,” “EPONEX,” DEN” (pgs. 7 – 8), “Struktol,” “DY,” “HyPox RA,” “Dyhard,” “TCD-Diamin,” “Ancamine,” “Cardolite,” “Aerosil (pgs. 10 – 11), which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 2 & 4 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, first, Applicant’s only support for the claim limitation of “the curing agent that crosslinks at room temperature being adapted to crosslink after the epoxy resin composition is kept for 10 minutes at room temperature and subsequently for 10 minutes at 80°C to form a pre-crosslinked adhesive film” is based on the working examples (see pg. 11, lines 14 – 16 of the specification), not the broader teaching. Therefore, Applicant only has support for the specific room temperature curing agents that were used in their working examples. Applicant’s claim 1 recites a broad description of curing agents that crosslink at room temperature which are not limited to only the specific curing agents used in Applicant’s working examples, and thus, Applicant does not have adequate support for all curing agents as described in claim 1. 
Second, Applicant’s specification teaches incorporation of a curing agent that crosslinks at room temperature, which results in an epoxy resin composition that is pre-crosslinked for 10 minutes at room temperature and subsequently for 10 minutes at 80°C (pg. 11). However, Applicant’s specification does not teach the curing agent is adapted in any way before incorporating it into the epoxy resin composition. Therefore, Applicant’s claim recitation of a “curing agent that crosslinks at room temperature being adapted…” is not supported by the specification.
Claims 2 & 4 – 15 are dependent on claim 1 and therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name “TCD-Diamin,” “Ancamine 2432,” “Ancamine 2609,” “Cardolite LITE 3040,” &  “Cardolite NX-5607.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the TCD-Diamin trademark/trade name is used to identify/describe low-viscosity tricyclodecane diamine for epoxy resin formulations that cure at room temperature with an amine equivalent weight of 47 g/Eq, the trademark/trade name Ancamine 2432 is used to identify/describe modified aliphatic amine for epoxy resin formulations that cure at room temperature with an amine equivalent weigh of 88 g/Eq, the trademark/trade name Ancamine 2609 is used to identify/describe aliphatic poly-amine for epoxy resin formulations that cure at room temperature with an amine equivalent weight of 75 g/Eq, the trademark/trade name Cardolite LITE 3040 is used to identify/describe phenalkamide curing agent that cures at room temperature with an amine equivalent weight of 118g/Eq, the trademark/trade name Cardolite NX-5607  is used to identify/describe phenalkamine curing agent that cures at room temperature with an amine equivalent weight of 95g/Eq (see specification, raw materials table, pgs. 9 – 11). 
Accordingly, the identification/descriptions are indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 2, 5 – 7, 10 – 11, & 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salnikov et al. (WO 2012/092332 A2*), in view of Kasemi et al. (US 2018/0079710 A1).
*submitted by Applicant with 9/23/2020 IDS 
**The American Heritage Dictionary
With regard to claim 1, Salnikov et al. teach an adhesive composition comprising an epoxy resin (pg. 1, Lines 13 – 24), a first epoxy curative (“curing agent”), and a second epoxy curative (“curing agent’) (pg. 1). The second epoxy curative is a latent curative that remains substantially unreacted with an epoxy resin under conditions of time and temperature sufficient to substantially react with rapid-reactive curative with the epoxy resin (pg. 3), and a first epoxy curative becomes substantially reacted with epoxy resin in the composition after 24 hours at 72°F (“room temperature”)(pg. 4). 
Salnikov et al. teach the composition is a “high strength structural hybrid adhesive” after curing (Pg. 2, Line 32 – Pg. 3, Line 2). Examples 1 – 5 & 9 – 12 exhibit a floating roller peel strength (after curing) of 49 pounds/inch-width (Piw) (pg. 15, Table 4) on a conventional aluminum substrate (pg. 12, lines 25 – 34). This value is at least 8.58 N/mm (8.58 MPa), which is an adhesive strength after curing of > 2 MPa. (See Applicant’s definition of “structural,” pg. 2 of the specification.)
Salnikov et al. do not teach the adhesive is a pressure-sensitive adhesive (defined by Applicant as “capable of creating a bond between two join partners simply by applying pressure”). 
However, as discussed for claim 2 below, Salnikov et al. teach the adhesive of their invention is of similar composition as Applicant’s pressure sensitive adhesive. Additionally, Salnikov et al. teach a curing agent that crosslinks the adhesive resin at room temperature. In other words, the adhesive taught by Salnikov et al. is at least partially cured, and therefore has adhesive properties, at room temperature. The use of any adhesive requires pressure to join one adherend to another. One of ordinary skill in the art would consider an adhesive composition that joins one adherend to another has at room temperature to meet Applicant’s definition of pressure sensitive adhesive. Room temperature” is defined as 68°F – 72°F.**
Salnikov et al. do not claim the curing agent that crosslinks at room temperature is selected from the group consisting of an amine, an amide, a phenalkamine, and a phenalkamide, and the curing agent that crosslinks at room temperature being adapted to crosslink after the epoxy resin composition is kept for 10 minutes at room temperature and subsequently for 10 minutes at 80°C to form a pre-crosslinked adhesives film.
Kasemi et al. teach an epoxy resin composition, which can be used as an adhesive (paragraphs [0164] – [0165] & [0174]), comprising an amine hardener (curing agent) for room-temperature curing (paragraphs [0007] & [0177]). Exemplary amine hardeners include Cardolite® NX-5607 (“phenalkamine”) (paragraph [0079]). Amine hardeners have high reactivity toward epoxy resins (paragraphs [0060] & [0095]) and allows for rapid curing, with high hardness, no blushing, and virtually no yellowing (paragraphs [0004] – [0005], & [0095]). 
Therefore, based on the teachings of Kasemi et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the mercaptan-based room temperature curing crosslinking agent that cures after 24 hours  taught by Salnikov et al. (see Salnikov, pg. 1) with a rapid amine room temperature hardener (curing agent), such as Cardolite® NX-5607 (“phenalkamine”), because such hardeners allow for rapid curing (hardening) at room temperature, result in an epoxy composition with high hardness, no blushing, and virtually no yellowing.
Kasemi et al. teaches the claimed room temperature curing agent (Cardolite® NX-5607) above but fails to teach the curing agent is adapted to pre-crosslinked for ten minutes at room temperatures and subsequently for 10 minutes at 80°C. Applicant’s specification teaches Cardolite® NX-5607 is phenalkamine curing agent that cures at room temperature with an amine equivalent weight of 95g/Eq (see specification, raw materials table, pgs. 9 – 11) and is used in Applicant’s working example K9. Applicant teaches their room temperature curing agents are pre-crosslinked for ten minutes at room temperatures and subsequently for 10 minutes at 80°C (pg. 11).
It is reasonable to conclude that the ability to crosslink an epoxy composition when kept for 10 minutes at room temperatures and subsequently for 10 minutes at 80°C is inherent to Cardolite® NX-5607. Support for said conclusion is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

With regard to claim 2, Salnikov et al. teach multiple inventive examples which meets Applicant’s claimed epoxy resin composition (Tables 1-1 & 1-2). For instance, Example 15 contains a 4:1 ratio of Part A (containing 2nd curing agent, epoxy resin, & additive): Part B (containing 1st curing agent) as described in Reactive Composition A-1 (pg. 8) and Table 1 – 2 for the B composition. Therefore, the adhesive composition contains 68 wt.% epoxy resin, 5.2 wt.% thermally activatable curative (amines and amide curing agents), 18.18 wt.% curative that crosslinks at room temperature, 6.8 wt.% microspheres (additive) and 1.82 wt.% hardener (additive).
With regard to claim 5, wherein the adhesive film is free-standing without a liner (without a backing) (pg. 4, Lines 10 – 11).
With regard to claim 6, wherein the adhesive film comprises a liner (backing) (pg. 4, Lines 9 – 10).
With regard to claims 7 & 10 – 11, Salnikov et al. teach working examples 15 – 16 (cured and uncured) of thickness 0.020 – 0.066 cm (200 µm to 660 µm) (Table 6), which is within Applicant’s claimed ranges of between 1 µm and 3000 µm (claim 7), between 10 µm and 2000 µm (claim 10), and between 50 µm and 1000 µm.
With regard to claim 14, when considering Example 15, the curing agents that crosslink at room temperature (mercaptan curing agents QX-11 & TMMP) are present in the amount of 91 parts by weight based on a total of 500 parts by weight of the composition (Pg. 9, Lines 20 – 24). The epoxy resin used (MX-120) has an approximate epoxy equivalent weight of 243 grams/equivalent (Pg. 7, Lines 9 – 12). For this sample, the percentage of curing agent at room temperature is 18.2%. Therefore, the amount of crosslinking agent relative to the epoxy resin epoxy equivalent weight (18.2/243) is 7.48%, which is within Applicant’s claimed range of 1% to 50%.
With regard to claim 15, as discussed above for claim 1, Kasemi et al. teach the room temperature curing agent is Cardolite® NX-5607.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salnikov et al. & Kasemi et al., as applied to claim 1 above, and further in view of Schuh et al. (US 2016/0326413 A1).
With regard to claim 4, Salnikov et al. fail to teach the adhesive strength of the adhesive composition in the uncured state. 
Schuh et al. teach an epoxy-based adhesive tape, wherein the peel adhesion of the uncured adhesive on steel is at least 1 N/cm (0.1 N/mm) (paragraph [0079]). The uncured adhesive has improved adhesive properties (bond strength) due to chemical crosslinking to form a continuous epoxide network (paragraphs [0037] & [0085]). 
Therefore, based on the teachings of Schuh et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of crosslinking of epoxide resin via the first curing resin at room temperature as taught by Salnikov et al. through routine experimentation in order to achieve the desired bond strength in the uncured state.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salnikov et al. & Kasemi et al., as applied to claim 1 above.
***ChemicalBook Datasheet for Bisphenol A Diglycidyl Ether Resin
With regard to claims 12 – 13, Salnikov et al. teach the epoxy resins (e.g. MX-120, MX-125) (“at least one epoxy component”) comprises 25 wt.% butadiene acrylic co-polymer core sheet rubber. Therefore, the epoxy resin comprises 75 wt.% of epoxy resin at 22.2°C (room temperature) when the components were blended and coated on liners (pg. 10, Lines, 1 – 8), which is within Applicant’s claimed range of 20 – 95% by weight.
	Salnikov et al. do not teach the composition of the epoxy resin liquid in the epoxy component at 25°C. 
Salnikov et al. describe MX-120 and MX-125 comprises (75 wt.%) diglycidyl ether of bisphenol-A epoxy resin and 25 wt.% core shell rubber (pg. 7). Bisphenol A diglycidyl ether (epoxy) resin has a melting point at 40-44°C and a boiling point of 210°C/1mmHg.*** One of ordinary skill in the art would expect the same amount of epoxy component (MX-120 or MX-125) at 25°C as at 22.5°C because the epoxy resin matrix (epoxy component) would not evaporate from the adhesive composition when the temperature of the composition remains below the boiling point (210°C/1mmHg) of the epoxy resin matrix (diglycidyl ether of bisphenol-A epoxy resin).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 4 – 7, & 10 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims claim 1 – 2, 6 – 11, & 13 – 15 of copending Application No. 17/618,294 (reference application), in view of Kasemi et al. (US 2018/0079710 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, 17/618,294 claims a pressure-sensitive structural adhesive film based on an epoxy resin composition, the epoxy resin composition comprising: a latent-reactive thermally activatable curing agent, the epoxy resin composition further comprising a curing agent that cross-links at room temperature (claim 1).
17/618,294 does not claim the curing agent that crosslinks at room temperature is selected from the group consisting of an amine, an amide, a phenalkamine, and a phenalkamide, and the curing agent that crosslinks at room temperature being adapted to crosslink after the epoxy resin composition is kept for 10 minutes at room temperature and subsequently for 10 minutes at 80°C to form a pre-crosslinked adhesives film.
Kasemi et al. teach an epoxy resin composition, which can be used as an adhesive (paragraphs [0164] – [0165] & [0174]), comprising an amine hardener (curing agent) for room-temperature curing (paragraphs [0007] & [0177]). Exemplary amine hardeners include Cardolite® NX-5607 (“phenalkamine”) (paragraph [0079]). Amine hardeners have high reactivity toward epoxy resins (paragraphs [0060] & [0095]) and allows for rapid curing, with high hardness, no blushing, and virtually no yellowing (paragraphs [0004] – [0005], & [0095]). 
Therefore, based on the teachings of Kasemi et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use with a rapid amine room temperature hardener (curing agent), such as Cardolite® NX-5607 (“phenalkamine”), for the curing agent that cross-links at room temperature because such hardeners allow for rapid curing (hardening) at room temperature, result in an epoxy composition with high hardness, no blushing, and virtually no yellowing.
With regard to claim 2, 17/618,294 claims the epoxy resin composition comprises: (a) 30 to 95% by weight of at least one epoxy component, (b) 0.1 to 80% by weight of at least one thermally activatable curing agent, (c) 0.1 to 90% by weight of at least one curing agent that cross-links at room temperature, (d) 0 to 70% by weight of at least one accelerant, (e) 0.1 to 70% by weight of at least one expansive filler agent for expanding the pre-polymer, and (f) 0 to 70% by weight of at least one additive, wherein the % by weight of the components add up to 100% (claim 2).
With regard to claim 4, 17/618,294 claims the adhesive strength according to DIN EN 1939 in the not-cured state amounts to at least 0.2 N/mm (claim 6).
With regard to claim 5, 17/618,294 claims the adhesive film for forming a transfer film has no backing (claim 7).
With regard to claim 6, 17/618,294 claims the adhesive film comprises a backing (claim 8).
With regard to claim 7, 17/618,294 claims the adhesive film has a thickness of between 1 µm and 3000 µm (claim 9).
With regard to claim 10, 17/618,294 claims the adhesive film has a thickness of between 10 µm and 2000 µm (claim 13)
With regard to claim 11, 17/618,294 claims the adhesive film has a thickness of between particularly preferably between 50 µm and 1000 µm (claim 14)
With regard to claim 12, 17/618,294 claims the at least one epoxy component comprises at least 10% by weight, of an epoxy resin being liquid at 25°C (claim 10).
With regard to claim 13, 17/618,294 claims the at least one epoxy component comprises between 20% by weight to 95% by weight, of an epoxy resin being liquid at 25°C (claim 15).
With regard to claim 14, 17/618,294 claims the latent reactive composition comprises 1 to 50% of the curing agent that cross-links at room temperature in relation to the epoxy equivalent weight of all of the epoxy material including epoxy (claim 11).
With regard to claim 15, as discussed above for claim 1, Kasemi et al. teach the room temperature curing agent is Cardolite® NX-5607.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues, “The Office Action objects to claim 14 due to an informality. Applicant has amended claim 14 so as to render the objection moot. Applicant respectfully requests reconsideration and withdrawal of the objection” (Remarks, Pg.  1).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 14, the objection of claim 14 has been withdrawn. 

Applicant argues, “The Office Action rejections claims 2 – 3, 12, and 14 under 35 USC 112(b), alleging the claims are indefinite. Applicant has amended claims 2 – 3, 12 and 14 and cancelled claim 3 so as to render the rejection moot. Applicant respectfully requests reconsideration and withdrawal of the rejection” (Remarks, Pg. 1).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 2, 12, & 14, and the cancellation of claim 3, the rejection of claims 2 – 3, 12, & 14 under 35 U.S.C. 112(b) has been withdrawn.

Applicant argues, “…Salinkov does not teach that the adhesive is a pressure-sensitive adhesive, nor does it teach that the adhesive composition is ‘adapted to crosslink after the epoxy resin composition is kept for 10 minutes at room temperature and subsequently for 10 minutes at 80°C to form a pre-crosslinked adhesive film’ as recited in claim 1. Salnikov does not teach any curing agent that crosslinks at room temperature, and fails to teach ‘the curing agent that crosslinks at room temperature, and fails to teach ‘the curing agent that crosslinks at room temperature is selected from the group consisting of an amine, an amide, a phenalkamine, and a phenalkamide’ as recited in claim 1 or is able to produce a pressure-sensitive adhesive” (Remarks, Pg. 2).
EXAMINER’S RESPONSE: In view of Applicant’s amendment of claim 1, the previous rejection of claim 1 over Salnikov et al. (WO 2012/092332 A2) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salnikov et al. (WO 2012/092332 A2) and Kasemi et al. (US 2018/0079710 A1).

Applicant argues, “Pages 8 and 9 as well as tables 2 and 4 of Salinokov teach that the examples 8, 17 and 18, which are the only examples comprising a first epoxy curative which is an amine (T-403, TEPA and TTD), are unable to form an adhesive film after a curing cycle, since the floater roller peel strength is listed as ‘not applicable,’ meaning there was no adhesive film to measure this value. Therefore, Salnikov teaches that it is simply not possible to use first epoxy curatives that are amines and teaches using polymercaptan instead (see Salnikov, claim 4).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Salnikov et al. do not teach against all amine curing agents. The comparative examples of Salnikov et al. merely demonstrate is not preferable to use specific types of amine curing agents.

Applicant argues, “The Office Action rejects claims 12 – 13 under 35 USC 103 over Salnikov in view of Official Notice taken sub-silentio. Applicant traverses the Official Notice that the ranges and amounts of the epoxy resin as recited in claims 12 and 13 are not of notorious character nor insubstantial. The features recited in claims 12 – 13 are not capable of ‘instant and unquestionable demonstration as to defy dispute.’ These features are neither ‘basic knowledge’ nor ‘common sense.’ In re Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002) (‘Deficiencies of the cited references cannot be remedied by the Board’s general conclusions about what is ‘basic knowledge’ or ‘common sense.’) Applicant contents that claims 12 – 13 recite substantive features that cannot be overcome be overcome with Official Notice.
“Thus, in accordance with MPEP 2144.03(C) and so that the record of prosecution is complete, Applicant respectfully requests documentary evidence under 37 C.F.R. 104(c)(2) of the elements recited in claims 12 – 13, or an affidavit of the Examiner under 37 C.F.R. 104(d)(2) setting forth specific factual statements and explanation to support the facts asserted” (Remarks, Pg. 3).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, according to MPEP 2144.03(C), “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b).” Applicant has failed to specifically point out why it would not be common knowledge for the amount epoxy component in an adhesive composition to not be the same at 25°C as at 22.5°C.
Second, Salnikov et al. describe MX-120 and MX-125 comprises (75 wt.%) diglycidyl ether of bisphenol-A epoxy resin and 25 wt.% core shell rubber (pg. 7). As evidenced by Chemicalbook.com, bisphenol A diglycidyl ether (epoxy) resin has a melting point at 40-44°C and a boiling point of 210°C/1mmHg. One of ordinary skill in the art would expect the same amount of epoxy component (MX-120 or MX-125) at 25°C as at 22.5°C because the amount of epoxy component would not evaporate from a composition when the temperature of the composition remains below the boiling point (210°C/1mmHg) of the epoxy component matrix (diglycidyl ether of bisphenol-A epoxy resin).

Applicant argues, “The Office Action rejects claims 1 – 7 and 10 – 14 under 35 USC § 103 over commonly-owned reference U.S.Pat.App. No. 17/618,294. As neither of the applications are in condition for allowance as yet, this rejection can be held in abeyance. When either of the applications are in condition for allowance, Applicant notes the rejection can be addressed by the filing of a Terminal Disclaimer if still appropriate or expedient” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Applicant’s remarks contain a typographical error. It is assumed Applicant intended to refer to the rejection made under 35 USC § 101 over commonly-owned reference App. No. 17/618,294.
In light of Applicant’s amendments, the rejection of the current claims under 35 U.S.C. § 101 has been modified.

Applicant argues, “The other claims are dependent or include the features independent claim 1, discussed above, and are therefore believed patentable for at least the same reasons” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781